COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of T.M. and E.M., Children

Appellate case number:      01-16-00942-CV

Trial court case number:    2014-03559J

Trial court:                315th District Court of Harris County


       Appellant, E.M., has filed a motion for an extension of time to file his brief,
requesting an extension to February 13, 2017. We grant appellant’s motion. Appellant’s
brief is due to be filed with this Court no later than Monday, February 13, 2017. See
TEX. R. APP. P. 28.4(a), 38.6(d).

       Because this appeal involves the termination of the parent-child relationship, the
Court is required to bring the appeal to final disposition within 180 days of November 28,
2016, the date the notice of appeal was filed in this proceeding, so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit.
F app. (Vernon 2013); see also TEX. R. APP. P. 28.4. Accordingly, no further
extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: January 26, 2017